Citation Nr: 0943262	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-15 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason 
of the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Nashville, Tennessee.

In October 2009, the Board granted a motion to advance this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran requires the assistance of another person in 
meeting his daily needs, as well as to protect himself from 
the hazards and dangers of his daily environment due to 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC by reason of the need for regular aid 
and attendance of another person have been met.  38 U.S.C.A. 
§§ 1114, 1502, 1521, 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.350, 3.352 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2009).  The 
criteria for establishing the need for aid and attendance is 
set forth in 38 C.F.R. § 3.352(a).

Specifically, the provisions of § 3.352(a) include whether 
the veteran is unable to dress or undress himself, or to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination under this section.

For the purposes of this section, "bedridden" constitutes a 
condition which through its essential character actually 
requires that an individual remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed bedrest for a lesser or greater portion of the day 
will not suffice.  It is only necessary that the evidence 
establish he is so helpless as to need regular aid and 
attendance not that there be a constant need.

Although the appellant need not show all of the disabling 
conditions identified in 
38 C.F.R. § 3.352(a) to establish entitlement to aid and 
attendance, the U.S. Court of Appeals for Veterans Claims has 
held that it is logical to infer there is a threshold 
requirement that "at least one of the enumerated factors be 
present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

After review of the evidence of record, the Board finds that 
entitlement to additional compensation on the basis of the 
need for aid and attendance or due to housebound status has 
been established.

The Veteran's service-connected disabilities are post-
traumatic stress disorder (PTSD), rated at 100 percent 
disabling; mild incomplete paralysis of the right radial 
nerve, rated as 20 percent disabling; gunshot wound residuals 
to the right forearm, muscle group VII, rated as 10 percent 
disabling; gunshot wound residuals to the left forearm, 
muscle group VII, rated as 10 percent disabling; traumatic 
arthritis of the right knee, rated as 10 percent disabling; 
gunshot wound residuals to the left knee, muscle group XI, 
rated as 10 percent disabling; gunshot wound residuals to the 
right thigh, muscle group XIV, rated as 10 percent disabling; 
and a scrotum scar, rated as 0 percent disabling.  His 
combined evaluation for compensation purposes is 100 percent.

Under the regulations, the Board has considered the Veteran's 
multiple service-connected disabilities in addressing whether 
he is entitled to SMC.  After a review of all of the evidence 
of record, the Board finds that, in part due to his service-
connected disabilities, he needs the assistance of another 
person on a regular basis for any of his daily needs or to 
protect himself from hazards or dangers incident to his daily 
environment.  

Specifically, the evidence demonstrates that the Veteran is 
unable to protect himself from the everyday hazards of life.  
In this regard, VA examinations performed in September 2005, 
April 2006, November 2006, and April 2009 all noted that he 
was very unstable and required constant supervision of his 
wife in order to prevent falls.  As an example, the November 
2006 examination explained that his "wife must stay with 
[him] at all times due to the frequent falls," requiring 
constant supervision and assistance with personal hygiene and 
wheelchair/walker mobility.  

Importantly, the November 2006 VA examination further found 
that the Veteran's frequent falls were, in part, "related to 
med[ications] for service-connected PTSD."  This is further 
supported by VA treatment reports which suggest a causal 
connection between his instability and his PTSD; in fact, a 
January 2005 VA treatment report noted that his current PTSD 
medications included risks of falls, sedation, and a 
possibility of slowed cognition.  

Moreover, in an October 2006 letter, the Veteran's VA 
physician specifically opined that the Veteran's service-
connected disabilities were causing a decline in his ability 
to function, especially with regard to his multiple falls, 
rendering him unable to live alone and dependent upon his 
wife to perform activities of daily living.  

For the reasons set forth above, the Board finds that the 
weight of the evidence shows that the Veteran is rendered to 
be so helpless by his service-connected disabilities as to be 
in need of regular aid and attendance.  Accordingly, his 
claim for entitlement to SMC based on the need for regular 
aid and attendance of another is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

SMC by reason of the need for regular aid and attendance of 
another person is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


